Citation Nr: 0213067	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  96-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 0 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served in the Army National Guard from May 1969 
to May 1975.  He had active duty for training from August 
1969 to December 1969, and inactive duty for training in 
November 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for hearing loss in the left 
ear, and assigned a 0 percent disability rating for that 
impairment.  While the veteran pursued his appeal for a 
higher initial rating for left ear hearing loss, he also 
sought service connection for right ear hearing loss.  In 
September 1999, the Board remanded for additional evidentiary 
development the veteran's appeal for a higher rating for left 
ear hearing loss.  In a February 2001 rating decision, the RO 
in St. Petersburg, Florida, granted service connection for 
right ear hearing loss, and assigned a 0 percent rating for 
bilateral hearing loss.  The veteran has continued his 
appeal, and he is seeking a higher initial rating for 
bilateral hearing loss.  The veteran currently resides in 
Florida, and his case is being handled through the St. 
Petersburg RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Audiological testing performed on several occasions from 
1992 to 2000 showed average puretone hearing loss at 1000, 
2000, 3000, and 4000 Hertz, of no more than 40 decibels in 
the right ear, and no more than 49 decibels in the left ear, 
and speech recognition ability of no less than 96 percent in 
the right ear, and no less than 82 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met at any time since 
service connection became effective.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Tables VI and 
VII (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized VA's duty to inform the claimant as to what 
evidence is needed and who is to obtain it.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for a higher rating for his hearing loss.  The 
veteran's claims file contains his medical records from 
service, VA, and private sources.  The veteran has had 
audiological evaluations, including testing as recent as 
November 2000.  He has presented testimony at hearings in 
1993 and 1999.  He has not reported the existence of any 
relevant medical records or other evidence that are not 
associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the rating decisions, 
an April 1996 statement of the case (SOC), supplemental 
statements of the case (SSOCs) issued in July 1997 and 
February 2001, and the Board's September 1999 remand.  These 
documents together relate the law and regulations that govern 
the veteran's hearing loss rating claims.  These documents 
list the evidence considered and the reasons for the 
determinations made regarding those claims.  Through the 
September 1999 Board remand, and through letters from the ROs 
to the veteran on a number of occasions in 1992 through 2002, 
VA has informed the veteran of what evidence was needed to 
support his rating claims, and of what evidence the veteran 
was responsible for obtaining.

II.  Rating for Hearing Loss

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2001).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Some regulations pertaining to ratings for hearing loss have 
been changed since the veteran filed his claim for service 
connection and compensation for hearing loss.  The Court has 
held that when a law or regulation changes after a claim has 
been filed, but before the administrative appeal process has 
been concluded, VA must apply the version most favorable to 
the appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In evaluating the veteran's disability, the Board 
finds that neither version of the rating criteria is more 
favorable to the veteran, as both versions yield the same 
evaluation.

The RO assigned the 0 percent rating for the veteran's left 
ear hearing loss effective from January 30, 1992.  When the 
RO subsequently found that right ear hearing loss was 
service-connected, and established service connection for 
bilateral hearing loss, the effective date for the 0 percent 
rating for bilateral hearing loss was January 30, 1992.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code 
of Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 FR 25202, (1999) (codified at 38 C.F.R. § 4.85).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(2001), which provide that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Under the current VA rating schedule, hearing impairment is 
also evaluated based on audiological testing, including a 
puretone audiometry test and the Maryland CNC controlled 
speech discrimination test.  38 C.F.R. § 4.85 (2001).  The 
puretone threshold average is the average of the puretone 
thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, 
shown on a puretone audiometry test.  38 C.F.R. § 4.85 
(2001).  To find the appropriate disability rating based on 
test results, the puretone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination, to establish a hearing impairment level, 
labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI (2001).  
The hearing impairment levels of both ears are then 
considered together to establish a disability rating for the 
hearing loss.  See 38 C.F.R. § 4.85, Table VII (2001).  

During service in inactive duty training in November 1971, 
the veteran reported that persistent ringing in his left ear 
developed after he was exposed to noise from the firing of a 
50-caliber machine gun when he was feeding the gun.  Service 
connection for residuals of a left ear injury was established 
in 1975, and service connection for tinnitus was established 
in 1992.

In 1992, the veteran wrote that his left ear hearing 
impairment had worsened, and that he had hearing impairment 
in his right ear as well.  In subsequent statements, he 
reported ongoing and worsening hearing loss in both ears.  He 
reported that he was not able to hear some high-pitched 
sounds emitted by computers that he used at work.  He 
reported that he had trouble hearing people speaking, 
particularly when there was any background noise.  In a 
January 1993 hearing at the RO, the veteran testified in 
support of his claim for service connection for hearing loss.

On authorized VA audiological evaluation in September 1992, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
60
75
LEFT
5
20
20
75
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 82 percent in the left ear.  The 
average of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz was 38 decibels for the right ear, and 49 decibels 
for the left ear.

Thus, under Table VI, the hearing impairment was at level I 
in the right ear, and level III in the left ear.  Under Table 
VII, hearing impairment of I in one ear and III in the other 
ear is rated at 0 percent.

In written statements submitted in 1995 and 1997, the veteran 
reported that he had difficulty understanding speech, 
particularly when there was background noise.  He stated that 
he could not hear high-pitched sounds from pagers or other 
electronic devices.  He indicated that his difficulties 
understanding conversation and hearing electronic devices 
were an impediment in his work as a manager with a telephone 
company.

On the authorized VA audiological evaluation in July 1997, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
60
LEFT
5
10
25
70
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  The 
average of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz was 36 decibels for the right ear, and 46 decibels 
for the left ear.

Thus, under Table VI, the hearing impairment was at level I 
in the right ear, and level I in the left ear.  Under Table 
VII, hearing impairment of I in one ear and I in the other 
ear is rated at 0 percent.

In July 1999, the veteran had a Travel Board hearing at the 
Oakland, California, RO before the undersigned Board Member.  
The veteran reported that his hearing impairment was causing 
increasing problems in his work and everyday life.  He noted 
his difficulty understanding people in conversation, and his 
inability to hear pagers, cell phone rings, or other high-
pitched electronic sounds.  In an April 2000 statement, the 
veteran reiterated that his hearing impairment caused him 
difficulty at work, and had cost him business and revenue.

In February 2000, the veteran had a private audiological 
evaluation at the California Ear Institute at Stanford.  On 
that evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
65
LEFT
15
10
25
75
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz was 40 decibels for the right ear, and 46 
decibels for the left ear.

Thus, under Table VI, his hearing impairment was at level I 
in the right ear, and level III in the left ear.  Under Table 
VII, hearing impairment of level I in one ear and level III 
in the other ear is rated at 0 percent.

On the authorized VA audiological evaluation in November 
2000, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
65
60
LEFT
10
10
25
70
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz was 39 decibels for the right ear, and 48 
decibels for the left ear.

Thus, under Table VI, the hearing impairment was at level I 
in the right ear, and level III in the left ear.  Under Table 
VII, hearing impairment of level I in one ear and level III 
in the other ear is rated at 0 percent.

Audiological evaluations performed from 1992 to 2000 revealed 
that the veteran had bilateral hearing impairment that was 
consistent with the criteria for a 0 percent rating under the 
rating schedule.  Thus, the preponderance of the evidence is 
against the assignment of a rating in excess of 0 percent.  
As all of the audiological evaluations showed impairment 
consistent with a 0 percent rating.  A 0 percent rating is 
warranted for the entire period during which service 
connection for hearing loss has been in effect.  There is no 
basis to assign staged ratings.

The Board finds that the veteran's hearing impairment is 
adequately addressed by the rating schedule.  There have been 
no reports of hospitalization for the hearing loss.  The 
veteran asserts that his hearing impairment interferes with 
his work.  His accounts of problems at work because of his 
hearing loss are credible.  The difficulties he reports, 
however, do not rise to the level of marked interference with 
employment.  He has not reported, nor does the evidence show, 
that his hearing loss has caused him to lose any time from 
work or in any way reduce his income.  Overall, the evidence 
does not show an unusual disability picture that would render 
application of the rating schedule impractical.  Therefore, 
the Board does not find that this case warrants referral to 
the appropriate official for consideration of the assignment 
of an extraschedular rating.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss, for any period since service connection became 
effective, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

